DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both sleeve and annular body (in paragraph 60).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 16-17, 19, 21-23, 25-27, and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernyei (U.S. Patent 3,331,393).
Regarding claim 1, Ernyei discloses a sleeve 101-103 for a valve assembly, the sleeve comprising:
an annular body 101-103 having an inside surface extending from a first axial sleeve-end 101 to a second axial sleeve-end 103 of the sleeve, the inside surface defining an interior area, the inside surface having a first cylindrical section (inside 101) extending axially inward from the first axial sleeve-end towards and terminating prior to the second axial sleeve-end, the inside surface having a second cylindrical section (inside 102/103) extending axially inward from the second axial sleeve-end towards the first axial sleeve-end, a conical interior seating surface (bottom surface of 102) extending between the first cylindrical section and the second cylindrical section;
a groove (at 106) extending circumferentially around and radially outward in the first cylindrical section, the groove extending axially away (as a three dimensional opening, the “groove” extends in all directions) from the conical interior seating surface towards the first axial end; and
at least one first port 7’ extending radially through the first cylindrical section of the inside surface proximate to and spaced apart from the groove, the at least one first port being spaced apart from the groove by a lip (angled bottom wall of 101) formed by the first cylindrical section, the lip extending continuously and entirely circumferentially around the first cylindrical surface and the lip extending a predetermined axial distance between the groove and the at least one first port (FIG. 1; Col. 2 ln 42-Col. 4 ln 35).
Regarding claim 2, Ernyei discloses the conical interior seating surface comprises a metallic material (Col. 3 ln 50-65).
Regarding claim 3, Ernyei discloses at least one intermediately positioned port 5’ extending radially through the second cylindrical section of the inside surface, wherein the lip is positioned between the at least one first port and the at least one intermediately positioned port (FIG. 1).
Regarding claim 4, Ernyei discloses at least one second port 8’ extending radially through the second cylindrical section of the inside surface and located axially between the at least one intermediately positioned port and the second axial sleeve-end (FIG. 1).
Regarding claim 5, Ernyei discloses the conical interior seating surface defines a first angle relative to a radial line oriented perpendicular to a longitudinal axis of the sleeve (FIG. 1).
Regarding claim 6, Ernyei discloses the first angle is about 45 degrees (FIG. 1).
Regarding claim 8, Ernyei discloses a valve assembly 101-105 comprising:
a sleeve 101-103 comprising:
an annular body 101-103 having an inside surface extending from a first axial sleeve-end 101 to a second axial sleeve-end 103 of the sleeve, the inside surface defining an interior area, the inside surface having a first cylindrical section (inside 101) extending axially inward from the first axial sleeve-end towards and terminating prior to the second axial sleeve-end, the inside surface having a second cylindrical section (inside 102/103) extending axially inward from the second axial sleeve-end towards the first axial sleeve-end, a conical interior seating surface (bottom surface of 102) extending between the first cylindrical section and the second cylindrical section;
a groove (at 106) extending circumferentially around and radially outward in the first cylindrical section, the groove extending axially away from the conical interior seating surface towards the first axial sleeve-end; and
at least one first port 7’ extending radially through the first cylindrical section of the inside surface proximate to and spaced apart from the groove, the at least one first port being spaced apart from the groove by a lip (angled bottom wall of 101) formed by the first cylindrical section, the lip extending continuously and entirely circumferentially around the first cylindrical surface and the lip extending a predetermined axial distance between the groove and the at least one first port;
an annular plug 23/24 disposed in the interior area of the sleeve, the plug comprising an exterior surface extending from a first axial plug-end (top 23) to a second axial plug-end (bottom 24) of the plug, the exterior surface of the plug having a first plug surface section which extends axially from the first plug- end to an axial facing transition plane, a conical exterior seating surface extending from the first plug surface section and tapering axially towards the second axial plug-end and tapering radially inward from the first plug surface section;
at least a portion of the exterior surface of the plug slidingly engaging at least a portion of the inside surface of the annular body, and the plug defining a closed position wherein the conical exterior seating surface sealingly engages the conical interior seating surface; and
the lip being in sealing proximity to at least a portion of the exterior surface of the plug thereby forming a barrier to the axial flow of fluids across the lip (FIG. 1; Col. 2 ln 42-Col. 4 ln 35).
Regarding claim 9, Ernyei discloses the conical interior seating surface comprises a metallic material (Col. 3 ln 50-65).

Regarding claim 10, Ernyei discloses at least one intermediately positioned port 5’ extending radially through the second cylindrical section of the inside surface, wherein the lip is positioned between the at least one first port and the at least one intermediately positioned port (FIG. 1).
Regarding claim 11, Ernyei discloses at least one second port 8’ extending radially through the second cylindrical section of the inside surface and located axially between the at least one intermediately positioned port and the second axial sleeve-end (FIG. 1).
Regarding claim 12, Ernyei discloses the conical interior seating surface defines a first angle relative to a radial line oriented perpendicular to a longitudinal axis of the sleeve (FIG. 1).
Regarding claim 13, Ernyei discloses the first angle is about 45 degrees (FIG. 1).
 Regarding claim 16, Ernyei discloses the conical exterior seating surface defines a second angle relative to a longitudinal axis of the plug (FIG. 1).
Regarding claim 17, Ernyei discloses the second angle is about 47 degrees (FIG. 1).
Regarding claim 19, Ernyei discloses in a second plug position (off), the plug is positioned in the sleeve such that the at least one first port, the at least one intermediately positioned port and the at least one second port are in sealed relation to one another (FIG. 1; Col. 4 ln 22-28).
Regarding claim 21, Ernyei discloses a sleeve for a valve assembly, the sleeve comprising:
an annular body 101-103 having an inside surface extending from a first axial sleeve-end 103 to a second axial sleeve-end 101 of the sleeve, the inside surface defining an interior area, the inside surface having a first cylindrical section (inside 103) extending from the first axial sleeve-end and a second cylindrical section (inside 101/102) located between the first cylindrical section and the second axial sleeve-end, a conical interior seating surface (bottom surface of 102) extending between the first cylindrical section and the second cylindrical section, the conical interior seating surface being metallic;
a groove (at 107) extending circumferentially around and radially outward in the first cylindrical section, the groove extending axially away from the conical interior seating surface towards the first axial sleeve-end; and
at least one first port 8’ extending radially through the first cylindrical section of the inside surface proximate the groove, the at least one first port being spaced apart from the groove by a lip (angled wall in 103) formed by the first cylindrical section, the lip extending a predetermined axial distance between the groove and the at least one first port, and the lip extending circumferentially around the first cylindrical section and extending radially inward from the first cylindrical section (FIG. 1; Col. 2 ln 42-Col. 4 ln 35).
Regarding claim 22, Ernyei discloses the conical interior seating surface defines a first angle relative to a radial line oriented perpendicular to a longitudinal axis of the sleeve (FIG. 1).
Regarding claim 23, Ernyei discloses the first angle is about 45 degrees (FIG. 1).
Regarding claim 25, Ernyei discloses a valve assembly 101-105 comprising: 
a sleeve 101-103 comprising:
an annular body 101-103 having an inside surface extending from a first axial sleeve-end 101 to a second axial sleeve-end 103 of the sleeve, the inside surface defining an interior area, the inside surface having a first cylindrical section (inside 101) extending from the first axial sleeve-end and a second cylindrical section (inside 102/103) located between the first cylindrical section and the second axial sleeve-end, a conical interior seating surface (bottom of 102) extending between the first cylindrical section and the second cylindrical section, the conical interior seating surface being metallic; 
a groove 106 extending circumferentially around and radially outward in the first cylindrical section, the groove extending axially away from the conical interior seating surface towards the first axial sleeve-end; and
at least one first port 7’ extending radially through the first cylindrical section of the inside surface proximate the groove, the at least one first port being spaced apart from the groove by a lip (angled bottom wall of 101) formed by the first cylindrical section, the lip extending a predetermined axial distance between the groove and the at least one first port, and the lip extending circumferentially around the first cylindrical section and extending radially inward from the first cylindrical section;
an annular plug 23/24 disposed in the interior area of the sleeve, the plug comprising an exterior surface extending from a first axial plug-end (top 23) to a second axial plug-end (bottom 24) of the plug, a conical exterior seating surface (at 21) extending axially inward from the second axial plug-end of the plug, the conical exterior seating surface being metallic;
at least a portion of the exterior surface of the plug slidingly engaging at least a portion of the inside surface of the annular body, and the plug defining a closed position wherein the conical exterior seating surface sealingly engages the conical interior seating surface; and
the lip being in sealing proximity to at least a portion of the exterior surface of the plug thereby forming a barrier to the axial flow of fluids across the lip (FIG. 1; Col. 2 ln 42-Col. 4 ln 35).
Regarding claim 26, Ernyei discloses the conical interior seating surface defines a first angle relative to a radial line oriented perpendicular to a longitudinal axis of the sleeve (FIG. 1).
Regarding claim 27, Ernyei discloses the first angle is about 45 degrees (FIG. 1).
Regarding claim 30, Ernyei discloses the conical exterior seating surface defines a second angle relative to a longitudinal axis of the plug (FIG. 1).
Regarding claim 31, Ernyei discloses the second angle is about 47 degrees (FIG. 1).
Regarding claim 32, Ernyei discloses the sleeve further comprises at least one second port 8’ (FIG. 1).
Regarding claim 33, Ernyei discloses during axial transition of the plug relative to the sleeve the exterior surface of the plug slidingly engages with the interior surface of the sleeve to cover the at least one first port (FIG. 1).
Regarding claim 34, Ernyei discloses when the exterior surface of the plug covers the at least one first port, at least a portion of the at least one second port is covered by the exterior surface of the plug (FIG. 1; Col. 4 ln 22-28).
Allowable Subject Matter
Claims 7, 14-15, 18, 20, 24, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to anticipate or make obvious the groove extends radially outward from the inside surface 0.02 inches to 0.03 inches, to provide space for forming the conical interior seating surface, nor the lip and the exterior surface of the plug are spaced apart by a gap of about 0.001 inches to about 0.0025 inches, along with the other limitations of the claims.
Additionally, the closest prior art fails to anticipate or make obvious in a first plug position, the plug is positioned in the sleeve such that the at least one first port is in fluid communication with the at least one intermediately positioned port and the at least one second port is in sealed relation with the at least one first port and the at least one intermediately positioned port, nor in a third plug position, the plug is positioned in the sleeve such that the at least one intermediately positioned port and the at least one second port are in in fluid communication with one another and are in sealed relation to the at least one first port, along with the other limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geiger (U.S. Patent Publication 2017/0051676) discloses a control valve similar to the one disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/                                                                                                                                                                                                    Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753